Knowlton, C. J.
This is an appeal upon questions of law, from an order of judgment of the Land Court, in favor of the tenant in a writ of entry brought to recover land in the town of Bourne and county of Barnstable.
The facts relied upon by the demandant to support his claim are stated in the decision of the Land Court, and are the same that are recited in the opinion in Marvel v. Cobb, 200 Mass. 293. The report shows also a claim of appeal from the findings of the Land Court, and certain issues were framed for trial in the Superior Court. We infer from what appears of record, although this is not quite certain, that this last appeal has not been prosecuted. See R. L. c. 128, § 15. It seems to be assumed by both parties that the case is ripe for hearing upon the present appeal. This was taken under the St. 1904, c. 448, § 8, which provides that “ questions of law arising in the Land Court on any decision or decree in proceedings under this act may be taken by any party directly to the Supreme Judicial Court for revision, in the same manner as questions of law are taken to that court from the Superior Court.”
An inspection of the record shows no question of law that entered into the order of judgment for the tenant in the Land Court. This order rests entirely on findings of fact upon evidence, in matters wherein the demandant had the burden of proof. The Land Court found that the demandant failed *118to establish any of the material facts upon which he rested his claim of title to the land. It is a familiar rule of law that, upon an appeal of this kind, this court is limited in its jurisdiction to the consideration of questions of law, and cannot revise the findings of fact made in the trial court. Electric Welding Co. v. Prince, 200 Mass. 386, 392.

W. D. Marvel, pro se.

A. Fuller, for the tenant.

Order of judgment affirmed.

The case was submitted on briefs.